Exhibit 10.2

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

 

 

UNITED STATES OF AMERICA, et al.

    

 

Plaintiffs,

  

 

v.

  

 

Case No. 1:13-cv-01236 (CKK)

 

US AIRWAYS GROUP, INC.

  

 

and

  

 

AMR CORPORATION

      

 

Defendants.

 

  

ASSET PRESERVATION ORDER AND STIPULATION

It is hereby stipulated and agreed by and between the undersigned parties,
subject to approval and entry by the Court, that:

I. DEFINITIONS

As used in this Asset Preservation Order and Stipulation:

A. “Acquirer” or “Acquirers” means the entity or entities, approved by the
United States in its sole discretion in consultation with the Plaintiff States,
to which Defendants may divest all or specified parts of the Divestiture Assets.

B. “American” means Defendant AMR Corporation, its parents, successors and
assigns, divisions, subsidiaries, affiliates, partnerships and joint ventures;
and all directors, officers, employees, agents, and representatives of the
foregoing. As used in this definition, the terms “parent,” “subsidiary,”
“affiliate,” and “joint venture” refer to

 

1



--------------------------------------------------------------------------------

any person or entity in which American holds, directly or indirectly, a majority
(greater than 50 percent) or total ownership or control or which holds, directly
or indirectly a majority (greater than 50 percent) or total ownership or control
in American.

C. “Associated Ground Facilities” means the facilities owned or operated by
Defendants and reasonably necessary for Acquirer(s) to operate the Divested
Assets at the relevant airport, including, but not limited to, ticket counters,
hold-rooms, leased jet bridges, and operations space.

D. “DCA Gates and Facilities” means all rights and interests held by Defendants
in the gates at Washington Reagan National Airport (“DCA”) described in Exhibit
A and in the Associated Ground Facilities, up to the extent such gates and
Associated Ground Facilities were used by Defendants to support the use of the
DCA Slots.

E. “DCA Slots” means all rights and interests held by Defendants in the 104
slots at DCA listed in Exhibit A, consisting of two air carrier slots held by US
Airways at DCA and 102 air carrier slots held by American at DCA, including the
JetBlue Slots.

F. “Divestiture Assets” means (1) the DCA Slots, (2) the DCA Gates and
Facilities, (3) the LGA Slots, (4) the LGA Gates and Facilities, and (5) the Key
Airport Gates and Facilities.

G. “JetBlue Slots” means all rights and interests held by Defendants in the 16
slots at DCA currently leased by American to JetBlue Airways, Inc., listed in
Exhibit A.

H. “Key Airport” means each of the following airports: (1) Boston Logan
International Airport; (2) Chicago O’Hare International Airport; (3) Dallas Love
Field; (4) Los Angeles International Airport; and (5) Miami International
Airport.

 

2



--------------------------------------------------------------------------------

I. “Key Airport Gates and Facilities” means all rights and interests held by
Defendants in two gates at each Key Airport as described in Exhibit C. The term
“Key Airport Gates and Facilities” includes Associated Ground Facilities, up to
the extent such facilities were used by Defendants to support the gates
described in Exhibit C.

J. “LGA Gates and Facilities” means all rights and interests held by Defendants
in the gates at New York LaGuardia Airport (“LGA”) described in Exhibit B and
Associated Ground Facilities up to the extent of such gates and Associated
Ground Facilities were used by Defendants to support the use of the LGA Slots.

K. “LGA Slots” means the 34 slots at New York LaGuardia Airport (“LGA”) listed
in Exhibit B, consisting of the Southwest Slots and 24 additional slots held by
American or US Airways.

L. “Slot Bundles” means groupings of DCA Slots and LGA Slots, as determined by
the United States in its sole discretion in consultation with the Plaintiff
States.

M. “Southwest Slots” means the 10 slots at LGA currently leased by American to
Southwest Airlines, Inc. listed in Exhibit B.

N. “Transaction” means the transaction referred to in the Agreement and Plan of
Merger among AMR Corporation, AMR Merger Sub, Inc., and US Airways Group, Inc.,
dated as of February 13, 2013.

O. “US Airways” means Defendant US Airways Group, Inc., its parents, successors
and assigns, divisions, subsidiaries, affiliates, partnerships and joint
ventures; and all directors, officers, employees, agents, and representatives of
the foregoing. For purposes of this definition, the terms “parent,”
“subsidiary,” “affiliate,” and “joint

 

3



--------------------------------------------------------------------------------

venture” refer to any person or entity in which US Airways holds, directly or
indirectly, a majority (greater than 50 percent) or total ownership or control
or which holds, directly or indirectly, a majority (greater than 50 percent) or
total ownership or control in US Airways.

II. OBJECTIVES

The Proposed Final Judgment filed in this case is meant to ensure Defendants’
prompt divestiture of the Divestiture Assets in order to remedy the effects that
Plaintiffs allege would otherwise result from the merger of American and US
Airways. If approved by the Court, the Proposed Final Judgment would fully
resolve the United States’ claim in this antitrust lawsuit. This Stipulation and
Order ensures, prior to such divestitures, that the Divestiture Assets are
maintained during the pendency of the ordered divestitures.

III. JURISDICTION

The Court has jurisdiction over the subject matter of this action and over each
of the parties hereto, and venue is proper in the United States District Court
for the District of Columbia.

IV. COMPLIANCE WITH AND ENTRY OF THE FINAL JUDGMENT

A. The parties stipulate that a Final Judgment in the form attached hereto as
Exhibit A may be filed with and entered by the Court, upon the motion of any
party or upon the Court’s own motion, at any time after compliance with the
requirements of the Antitrust Procedures and Penalties Act (“APPA”), 15 U.S.C. §
16, and without further notice to any party or other proceedings, provided that
the United States has not withdrawn its consent, which it may do at any time
before the entry of the proposed Final Judgment by serving notice thereof on
Defendants and by filing that notice with the

 

4



--------------------------------------------------------------------------------

Court. Defendants agree to arrange, at their expense, publication as quickly as
possible of the newspaper notice required by the APPA, which shall be drafted by
the United States in its sole discretion. The publication shall be arranged no
later than three (3) business days after Defendants’ receipt from the United
States of the text of the notice and the identity of the newspaper within which
the publication shall be made. Defendants shall promptly send to the United
States (1) confirmation that publication of the newspaper notice has been
arranged, and (2) the certification of the publication prepared by the newspaper
within which the notice was published.

B. Defendants shall abide by and comply with the provisions of the proposed
Final Judgment, pending the Judgment’s entry by the Court, or until expiration
of time for all appeals of any Court ruling declining entry of the proposed
Final Judgment, and shall, from the date of the signing of this Stipulation by
the parties, comply with all the terms and provisions of the proposed Final
Judgment. The United States shall have the full rights and enforcement powers in
the proposed Final Judgment as though the same were in full force and effect as
an order of the Court.

C. Defendants shall not consummate the transaction sought to be enjoined by the
Complaint herein before the Court has signed this Stipulation and Order.

D. This Stipulation shall apply with equal force and effect to any amended
proposed Final Judgment agreed upon in writing by the parties and submitted to
the Court.

E. In the event that (1) the United States has withdrawn its consent, as
provided in Section IV(A) above, or (2) the proposed Final Judgment is not
entered pursuant to this Stipulation, the time has expired for all appeals of
any Court ruling

 

5



--------------------------------------------------------------------------------

declining entry of the proposed Final Judgment, and the Court has not otherwise
ordered continued compliance with the terms and provisions of the proposed Final
Judgment, then the parties are released from all further obligations under this
Stipulation, and the making of this Stipulation shall be without prejudice to
any party in this or any other proceeding.

F. Defendants represent that the divestitures ordered in the proposed Final
Judgment can and will be made, and that Defendants will later raise no claim of
mistake, hardship, or difficulty of compliance as grounds for asking the Court
to modify any of the provisions contained therein.

V. ASSET PRESERVATION AGREEMENT

Until the divestitures required by the Final Judgment have been accomplished:

A. Defendants shall take all steps necessary to ensure that their respective
Divestiture Assets will be maintained. Defendants shall not cause the wasting or
deterioration of their respective divestiture assets, nor shall they cause the
Divestiture Assets to be operated in a manner inconsistent with applicable laws,
nor shall they sell, transfer, encumber, or otherwise impair the viability,
marketability or competitiveness of their respective Divestiture Assets. With
respect to the DCA Slots and the LGA Slots, Defendants will operate the slots at
a level sufficient to prevent any slot from reverting to the Federal Aviation
Administration pursuant to 14 C.F.R. § 93.227 (DCA) or 71 Fed. Reg. 77,854 (Dec.
27, 2006), as extended by 78 Fed. Reg. 28, 279 (Oct. 24, 2013)(LGA).

B. Defendants shall take all steps necessary to ensure that their respective
Divestiture Assets are fully maintained in operable condition, and shall
maintain and

 

6



--------------------------------------------------------------------------------

adhere to normal upgrade, repair and maintenance schedules for their respective
Divestiture Assets.

C. Defendants shall not, except as part of a divestiture approved by the United
States, in consultation with the Plaintiff States, in accordance with the terms
of the proposed Final Judgment, remove, sell, lease, assign, transfer, pledge or
otherwise dispose of their respective Divestiture Assets.

D. Defendants shall take no action that would jeopardize, delay, or impede the
sale of any Divestiture Assets.

E. Defendants shall take no action that would interfere with the ability of any
Divestiture Trustee appointed pursuant to the Final Judgment to complete the
divestitures pursuant to the Final Judgment to an Acquirer or Acquirers
acceptable to the United States, in consultation with the Plaintiff States.

F. Defendants shall provide sufficient working capital and lines and sources of
credit to continue to maintain the Divestiture Assets as economically viable and
competitive, ongoing businesses, consistent with the requirements of Sections V
(A) and (B).

G. Defendants shall appoint a person or persons to oversee the Divestiture
Assets, and who will be responsible for Defendants’ compliance with this
section. This person shall have complete managerial responsibility for the
Divestiture Assets, subject to the provisions of this Final Judgment. In the
event such person is unable to perform his duties, Defendants shall appoint,
subject to the approval of the United States, a replacement within ten
(10) working days. Should defendants fail to appoint a

 

7



--------------------------------------------------------------------------------

replacement acceptable to the United States within this time period, the United
States shall appoint a replacement.

VI. DURATION OF ASSET PRESERVATION AGREEMENT

Defendants’ obligations under Section V. of this Stipulation and Order shall
remain in effect until (1) consummation of the divestitures required by the
proposed Final Judgment or (2) further order of the Court. If the United States
voluntarily dismisses the Complaint in this matter, Defendants are released from
all further obligations under this Stipulation and Order.

VII. STAY OF LITIGATION

Entry of this Stipulation and Order shall stay all deadlines established by the
Scheduling and Case Management Order (Doc. 71) and Trial Procedures Order (Doc.
128) or amendments to same, pending further order of the court, if any.

ORDER

It is SO ORDERED this      day of November 2013.

 

 

United States District Judge

 

8



--------------------------------------------------------------------------------

Respectfully submitted on the 12th of November, 2013:

 

/s/

   

/s/

Michael D. Billiel (DC Bar #394377)     Richard G. Parker (DC Bar #327544) Trial
Attorney     Henry Thumann (DC Bar #474499) U.S. DEPARTMENT OF JUSTICE    
Courtney Dyer (DC Bar #490805) Antitrust Division     O’MELVENY & MYERS LLP 450
Fifth Street NW, Suite 8000     1625 Eye Street, N.W. Washington, DC 20530    
Washington, D.C. 20006 (202) 307-6666     (202) 383-5300 (Phone)
michael.billiel@usdoj.gov     (202) 383-5414 (Facsimile)     rparker@omm.com
Attorney for Plaintiff United States     cdyer@omm.com     krobson@omm.com

/s/

    Nancy M. Bonnell     Kenneth R. O’Rourke (admitted pro hac vice) Antitrust
Unit Chief     O’MELVENY & MYERS LLP Arizona Bar No. 016382     400 South Hope
Street 1275 West Washington     Los Angeles, CA 90071 Phoenix, Arizona 85007    
(213) 430-6000 (Phone) Telephone: 602-542-7728     (213) 430-6407 (Facsimile)
Facsimile: 602-542-9088     korourke@omm.com nancy.bonnell@azag.gov         Paul
T. Denis (DC Bar #437040) Attorney for Plaintiff State of Arizona     Gorav
Jindal (DC Bar #471059)     DECHERT LLP

/s/

    1900 K Street, N.W. Bennett Rushkoff (D.C. Bar # 386925)     Washington, DC
20006 Chief, Public Advocacy Section     (202) 261-3300 (Phone) Nicholas A. Bush
(D.C. Bar # 1011001)     (202) 261-3333 (Facsimile) Assistant Attorney General  
  paul.denis@dechert.com Office of the Attorney General    
gorav.jindal@dechert.com 441 Fourth Street, N.W., Suite 600-S     Washington, DC
20001     Charles F. Rule (DC Bar #370818) Telephone: 202-442-9841     Andrew
Forman (DC Bar #477425) Facsimile: 202- 715-7720     CADWALADER, WICKERSHAM
bennett.rushkoff@dc.gov     & TAFT LLP nicholas.bush@dc.gov     700 Sixth
Street, N.W.     Washington, DC 20001 Attorneys for Plaintiff District of
Columbia     (202) 862-2200 (Phone)     (202) 862-2400 (Facsimile)    
rick.rule@cwt.com     andrew.forman@cwt.com     Attorneys for Defendant     US
Airways Group, Inc.

 

9



--------------------------------------------------------------------------------

/s/

   

/s/

Lizabeth A. Brady     John M. Majoras (DC Bar # 474267) Chief, Multistate
Antitrust Enforcement     Paula Render (admitted pro hac vice) Christopher Hunt
    Michael S. Fried (DC Bar # 458347) Assistant Attorney General     Rosanna K.
McCalips (DC Bar # 482859) PL-01, The Capitol     JONES DAY Tallahassee, Florida
32399-1050     51 Louisiana Avenue, N.W. Telephone: 850-414-3300     Washington,
DC 20001 Facsimile: 850-488-9134     (202) 879-3939 (Phone)
liz.brady@myfloridalegal.com     (202) 626-1700 (Facsimile)    
jmmajoras@jonesday.com Attorneys for Plaintiff State of Florida    
prender@jonesday.com     msfried@jonesday.com     rkmccalips@jonesday.com

/s/

    James A. Donahue, III     Mary Jean Moltenbrey (DC Bar #481127) Executive
Deputy Attorney General     PAUL HASTINGS LLP PA Bar No. 42624     875 15th
Street, NW Jennifer A. Thomson     Washington, DC 20005 Deputy Attorney General
    (202) 551-1725 (Phone) Public Protection Division     (202) 551- 0225
(Facsimile) 14th Floor, Strawberry Square     mjmoltenbrey@paulhastings.com
Harrisburg, PA 17120     Telephone: 717-787-4530     Attorneys for Defendant
Facsimile: 717-787-1190     AMR Corporation

jdonahue@attorneygeneral.gov

jthomson@attorneygeneral.gov

    Attorneys for Plaintiff Commonwealth of Pennsylvania    

/s/

    Victor J. Domen, Jr.     Senior Antitrust Counsel     Tennessee Bar
No. 015803     500 Charlotte Avenue     Nashville, TN 37202     Telephone:
615-253-3327     Facsimile: 615-532-6951     Vic.Domen@ag.tn.gov     Attorney
for Plaintiff State of Tennessee    

 

10



--------------------------------------------------------------------------------

/s/

    Sarah Oxenham Allen (Va. Bar # 33217)     Matthew R. Hull (Va. Bar # 80500)
    Assistant Attorneys General     Office of the Attorney General     Consumer
Protection Section     900 East Main Street     Richmond, VA 23219    
Telephone: 804-786-6557    

Facsimile: 804 786-0122

soallen@oag.state.va.us

mhull@oag.state.va.us

    Attorneys for Plaintiff Commonwealth of Virginia    

/s/

    D.J. Pascoe     Assistant Attorney General     Michigan Bar No. P54041    
Corporate Oversight Division     P.O. Box 30755     Lansing, Michigan 48909    
Phone: (517) 373-1160     Fax: (517) 335-6755     PascoeD1@Michigan.gov    
Attorney for Plaintiff State of Michigan    

 

11